DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: regarding the outstanding rejection of claim 1-4 under 35 U.S.C. 112(b), second paragraph, as being indefinite, Applicant indicates in page 3 of the Remarks filed on 08/03/2021 that claim 1 is amended. However, no amendment was made to the claim.
Response to Arguments
Applicant's arguments filed on 08/03/2021 have been fully considered but they are not persuasive.  Regarding the prior art rejection of claims 1-4 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clause, Pub. No. US 2009/0049522, the applicant argues that Clause does not disclose a system having both a phacoemulsification device and a femtosecond laser, but he describes alternate embodiments and uses for his apparatus. Applicant further argues that Clause does not teach a combined phacoemulsification and femtosecond laser devices having submenus on the GUI. 
In response to the first argument, claim 1 of the instant application positively recites a step of providing a graphical user interface (GUI) having submenus for both phacoemulsification and femto laser procedure, using at least one of a computer screen, dedicated buttons, foot pedal, and the like. Clause teaches a medical apparatus comprising an interface configured to transmit information to a desired surgical systems such as phacoemulsification system (see the abstract and Pars. 0002-0003). Furthermore, Clause clearly teaches that the GUI is configured for various systems including phacoemulsification systems, and refractive correction systems 
Regarding the rejection of claims 1-4 under pre-AIA  35 U.S.C. as being unpatentable over BlumenkKranz, Pub. No. 2010/0191226, in view of Kurtz, U.S. Pat. No. 6,391,020, and Bor, Pub. No. U.S. 2013/0150836, the applicant’s arguments have been considered and found persuasive. Hence, the prior rejection of the claims is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “providing a single 
Note: in this Office Action, the above limitation is treated as a GUI having menus adapted for both phacoemulsification and a surgical femtosecond laser. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Claus et al., Pub. No. U.S. 2009/0049522 (‘Claus’).
Regarding claims 1 and 4, Clause discloses apparatus and methods of use for cataract treatment, comprising: providing a graphical user interface (GUI) having sub-menus for both phacoemulsification and femtosecond laser procedure, and using at least one of a computer touch-screen or a foot pedal to allow a user/surgeon to combine different ways to provide the treatment (see Figs.1- 3, and Pars. 0016-0018, 0020, 0021 and 0024).
Regarding claim 2, the phacoemulsification procedures include diathermy caused by vibrating ultrasound unit, irrigation, and removing debris (see Figs. 1-2, and Pars. 0019-0023).
Regarding claim 3, the GUI comprises femtosecond laser procedures including image processing, laser capsulotomy, and incisions for irrigation and debris removal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 1, 2022